Citation Nr: 1608707	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability involving the right ulnar nerve.

2.  Entitlement to service connection for a disability involving the left ulnar nerve.

3.  Entitlement to service connection for left carpal tunnel syndrome

4.  Entitlement to a compensable rating for scars, right shoulder.

5.  Entitlement to a rating in excess of 10 percent for keloid perifolliculitis of the neck and scalp.

6.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

7.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.

8.  Entitlement to a rating in excess of 20 percent for limitation of motion, right shoulder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date prior to November 20, 2012, for the grant of service connection for scar, right shoulder.


REPRESENTATION

Veteran represented by:	John Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from January 1978 to January 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A review of the record shows that the Veteran has in connection with his appeals requested an in-person hearing before a Veterans Law Judge (VLJ).  He has several times been scheduled for a hearing, but has also requested that his hearing be postponed to afford his attorney time to review the claims folder.  It would appear from the record that the Veteran's attorney has received the Veteran's claims folder in stages, as his attorney indicated in correspondence received in October 2015 that he received approximately 3,650 pages in May 2015 and approximately 5,000 pages in July 2015.  Most recently, the Veteran was scheduled for an in-person hearing to be held at the Montgomery RO on February 9, 2016.  On February 5, 2016, the Veteran, through his attorney, requested that his hearing be postponed an additional 60 days to afford his attorney additional time to review the claims folder.  He then did not report for his scheduled February 2016 hearing.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  In light of the Veteran's request to postpone the hearing scheduled for February 9, 2016, which was received prior to the scheduled hearing date, and in consideration of the voluminous nature of the Veteran's claims folder and number of claims on appeal, it has been determined that he has presented good cause to have his hearing rescheduled.  38 C.F.R. § 20.704(c).  Accordingly, a remand of the Veteran's appeal is necessary to afford him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran and his representative of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

